NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                          DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

In re: AVRAM MOSHE PERRY,                        No. 13-60098

                Debtor,                          BAP No. 12-1313


AVRAM MOSHE PERRY,                               MEMORANDUM*

                Appellant,

  v.

KEY AUTO RECOVERY; CHASE
AUTO FINANCE,

                Appellees.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Dunn, Kirscher, and Pappas, Bankruptcy Judges, Presiding

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Avram Moshe Perry appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s order denying Perry’s motion

to reconsider the bankruptcy court’s prior order directing that an adversary

proceeding be closed. We have jurisdiction under 28 U.S.C. § 158(d). We review

de novo BAP decisions, and apply the same standard of review that the BAP

applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion in denying Perry’s motion

to reconsider its judgment because appellant failed to establish any basis for such

relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. AcandS, Inc., 5 F.3d 1255,

1263 (9th Cir. 1993) (setting forth grounds for reconsideration).

      Perry’s motion to supplement his excerpts of record is granted. Perry’s

requests for judicial notice are denied as unnecessary.

      AFFIRMED.




                                          2                                    13-60098